Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on June 24, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2004/0184755 A1) in view of Sugiyama (US 2010/0329600 A1).
Regarding claims 12 and 19, Sugiyama et al. (US 2004/0184755 A1), hereafter Sugiyama ‘755, discloses a radio frequency (RF) waveguide array comprising: a substrate (11 in Fig. 14A) comprising a plurality of optical waveguides (1b), each waveguide, of the plurality of optical waveguides, being elongate in a first direction (see Fig. 13); and an electrical RF transmission line array located on a face of the substrate and comprising: a signal electrode (12b) and a ground electrode (13) extending in the first direction; wherein the signal electrode is positioned to provide a signal to two respective waveguides, and the ground electrode includes at least one intermediate ground electrode which includes a top planar surface (upper surface of 13), the top planar surface including an indentation between two side portions of the intermediate ground electrode, the indentation defining a depression in the intermediate ground electrode (upper surface of 13 includes an indentation portion which defines a 
Still regarding claims 12 and 19, Sugiyama ‘755 teaches the claimed invention except for a plurality of signal electrodes.  Sugiyama (US 2010/0329600 A1), hereafter Sugiyama ‘600, discloses a radio frequency (RF) waveguide array comprising: a substrate (11 in Fig. 4) comprising a plurality of optical waveguides (22a, 22b), a plurality of signal electrodes (24) and a plurality of ground electrodes (25), wherein each signal electrode, of the plurality of signal electrodes, is positioned to provide a signal to two respective waveguides (see paragraph 0043), and each ground electrode, of the plurality of ground electrodes, includes at least one intermediate ground electrode (25c-out) positioned between a pair of signal electrodes of the plurality of signal electrodes.  Sugiyama ‘600 further discloses each intermediate ground electrode comprises multiple portions extending below the substrate, and each portion, of the multiple portions, extends along a discrete section of a length of a corresponding intermediate ground electrode in Fig. 5.  Since both inventions relate to optical waveguide devices, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a plurality of signal electrodes as disclosed by Sugiyama ‘600 in the radio frequency waveguide array of Sugiyama ‘755 for the purpose of forming a plurality of waveguide sections to increase the density of the device.

Regarding claim 14, Sugiyama ‘755 discloses the portion extending below the plurality of optical waveguides and into the substrate comprises a portion which fills a trench in the substrate in Fig. 14A.
Regarding claim 15, the proposed combination of Sugiyama ‘755 and Sugiyama ‘600 teaches the claimed invention except for the material of the portion extending below the plurality of optical waveguides and into the substrate.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the portion from a metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further, one having ordinary skill would find it obvious to form said portion from a different metal than another portion of the ground electrode in order to improve the quality of the transmission.
Regarding claim 16, the proposed combination of Sugiyama ‘755 and Sugiyama ‘600 teaches the claimed invention except for specifically stating the depth of the portion extending below the plurality of optical waveguides and into the substrate.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed depth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 18, Sugiyama ‘755 discloses the portion extending below the plurality of optical waveguides and into the substrate extends along a length of the at least one intermediate ground electrode in Figs. 13 and 14A.  
Regarding claims 20 and 32-39, Sugiyama ‘600 in view of the rejection of claim 12 above, further discloses a dual parallel in-phase/quadrature modulator comprising an RF waveguide array wherein waveguides associated with each signal electrode, of the plurality of signal electrodes, are configured to form a Mach-Zehnder modulator in Fig. 5 and paragraphs 0003-0005.

Response to Arguments
Applicant's arguments, see pages 8-9, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 21, 2021